United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                         February 7, 2011

                                              Before

                              MICHAEL S. KANNE, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge



No. 08‐3537

MAURICE COLEMAN,                                       Appeal from the United States District
              Petitioner‐Appellant,                    Court for the Northern District of Illinois,
                                                       Eastern Division.
       v.
                                                       No. 1:99‐CV‐02635
MARCUS HARDY, 
                       Respondent‐Appellee.            Amy J. St. Eve,
                                                       Judge.



                                            O R D E R

      On consideration of the petition for panel rehearing and for rehearing en banc filed by
Respondent‐Appellee  on  December  3,  2010,  the  opinion  issued  in  the  above‐titled  case  on
November 19, 2010 is hereby AMENDED as follows:  

       On  page  11  of  the  slip  opinion,  a  footnote  is  inserted  immediately  following  the
sentence, “In such a case an evidentiary hearing is warranted only if ‘the facts underlying the
claim  would  be  sufficient  to  establish  by  clear  and  convincing  evidence  that  but  for
constitutional error, no reasonable factfinder would have found the applicant guilty of the
underlying offense.’ 28 U.S.C. § 2254(e)(2)(B).”  The footnote reads: 



       We join the Third and Eleventh Circuits in finding that the requirements of 28 U.S.C. §
No. 08‐3537                                                                                 Page 2



       2254(e)(2)(A) do not have to be met in order for a court to hold an evidentiary hearing
       on whether the petitioner has met the actual innocence threshold necessary to consider
       the merits of his procedurally defaulted claim.  See Cristin v. Brennan, 281 F.3d 404, 418‐
       19  (3d  Cir.  2002)  (finding  no  indications  that  “Congress  intended  §  2254  (e)(2)ʹs
       restrictions on evidentiary hearings to apply, in addition to hearings on the merits, to
       hearings on excuses to procedural default.”);  Sibley v. Culliver, 377 F.3d 1196, 1207 n.9
       (11th  Cir.  2004)  (“We  do  not  believe  this  provision  governs  the  availability  of
       evidentiary hearings when petitioners seek to introduce evidence concerning actual
       innocence. By its own terms, § 2254(e) applies only where a petitioner ‘has failed to
       develop the factual basis of a claim in State court.’ The term ‘claim’ appears to refer to
       the substantive claim for relief upon which the petition for habeas corpus is based.”).
       Cf. Morris v. Dormire, 217 F.3d 556, 560 (8th Cir. 2000) (rejecting argument that district
       court abused its discretion in failing to hold an evidentiary hearing on claim of actual
       innocence where petitioner made no attempt to satisfy § 2254(e)(2)).

       All members of the original panel have otherwise voted to deny the petition for
rehearing.  No judge in regular active service requested a vote on the petition for rehearing
en banc. Accordingly, the petition is DENIED.